 1                                                                       FILED
                                                              CLERK. U.S. D.`>TRICTCOURT
 2
                                                                  aPv~► ~3 1 2019
 3
                                                            CENTH/~L DI   R1CT OF CAL~FOc
 4                                                          BY                       UEP

 5

 6
 7
 s                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11           STATES OF AMERICA,                  Case No.: s~l`~ " O`I`-I 1"1
12                           Plaintiff,          ORDER OF DETENTION AFTER
                                                 HEARING
13                 vs.                           [Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C.
                                                  § 3143(a)]
14   ~r,c~ ~-1oo~v er
15                           Defendant.
16
17       The defendant having been arrested in this District pursuant to a warrant issued
18   ,~ the United States District Court for the "~;s~ , o~ ~'~~ '~k o~-a                    ,
19   ►r alleged violations) of the terms and conditions of his/her [probation] [supervised
20   lease]; and
21       The Court having conducted a detention hearing pursuant to Federal Rule of
22   riminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23       The Court finds that:
24       (   The defendant has not met his/her burden of establishing by clear and
25       convincing evidence that he/she is not likely to flee if released under 18 U.S.C. §
26       3142(b) or (c). This finding is based on    ;h~~r~ o~~e«~~i~s a~
27            ~a\~~ ~o rera~r~            neuJ re~~r~.~c~
28
 1
 2
 3        and/or
 4      ()The defendant has not met his/her burden of establishing by clear and
 5       convincing evidence that he/she is not likely to pose a danger to the safety of any
 6       other person or the community if released under 18 U.S.C. § 3142(b) or (c). This
 7       finding is based on
 8
 9
10
11
12
13       IT THEREFORE IS ORDERED that the defendant be detained pending further
14   .vocation proceedings.
15
16   ATED:            I   I~                       ~~~~          Vu
                                              N E. SCOTT
17                                       iJNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                        Page 2 of2
